In a negligence action to recover damages for injury to person and property, the plaintiffs appeal from an order of the Supreme Court, Rockland County, dated July 22, 1963, which granted defendant’s motion to open his default in appearance “upon condition that he pay the plaintiffs taxable costs to date, together with $10 motion costs.” Order reversed, with $10 costs and disbursements; motion denied, and action remitted to the court below for inquest and for such other proceedings as may be proper. The record discloses the persistent neglect of this action by the defendant, his insurers and his attorneys for more than a year from the date of service of the summons on March 26, 1962 to the date originally fixed for the taking of the inquest and the default judgment on May 16, 1963. Under such circumstances, the defendant’s neglect, whether intentional or otherwise, is inexcusable. Beldock, P. J., Christ, Brennan, Hill and Rabin, JJ., concur.